Title: To John Adams from John Steele, 29 August 1798
From: Steele, John
To: Adams, John



Sir,
Trenton August 29th. 1798

It is with pride and pleasure I comply with the request of some old friends, and acquaintances in presenting you the enclosed address. Sentiments so just expressed in style so dignified, and manly will not I hope (even at this late day) be unacceptable to One whose firmness, and foresight have more than once rescued his country from impending ruin.
I have the honor to be / Sir, / With the most profound respect / Your most Obedient & humble servant



Jno. SteeleElection News from Salisbury district. This district addressed the President on the date of the 4th. July.Federal candidate A. Henderson Esqr.Antifederal M. Lock Esqr.Rowan County including the Borough of Salisbury}134896Montgomery County27036Cabarrus County170271788159This is the only district I have yet recd. certain accounts from; others will I trust appear to equal advantage.J. S.